DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 12th, 2022 have been fully considered but they are not persuasive. 
Applicant argues 35 U.S.C. 112 rejections have been obviated through claim amendments defining the support disc and cover disc. However, this fails to deal with the actual indefiniteness of the claim. The claim recites “first” and “second” parts, but it’s not clear if these first/second parts are the previously recited limitations of the cover disc/support disc, or some other part. As such, it’s still not clear what the first and second parts are: additional limitations, or redefining the respective cover/support discs.
Applicant argues Williams fails to teach the armature unit of the rotor is arranged in the rotor housing in an “entire area” between the cover and the base of the rotor housing in an axial direction in a fluid tight manner towards the outside. The Examiner does not find this argument persuasive. In this case, Williams discloses the impeller including a support disc (14), a cover disc (14a) with blades axially arranged between. The rotor further includes an internal rotor comprises a rotor housing having a base, a mounting sleeve, and a cover, in which the armature unit is arranged in the rotor housing in “an entire area” between the cover and the base of the rotor housing in an axial direction (see annotation).


    PNG
    media_image1.png
    476
    407
    media_image1.png
    Greyscale

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-8, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “wherein the armature unit of the rotor is arranged in the rotor housing in an entire area between the cover and the base of the rotor housing in an axial direction…” However, there is no description in the originally filed disclosure of what is meant by “entire area” as the language is not included in the specification. The reliance on support is therefore entirely the drawings. However, even with support of the drawings, it’s unclear how the “entire area” is being defined. “Entire” is a specific limitation, and given there is seen space/gaps that aren’t occupied by the armature, it’s not clear to one of ordinary skill in the art if there is support for this limitation. As there is no support for the explicit language of “entire area” in the originally filed disclosure, and such an area cannot be ascertained from the drawings alone, the originally filed disclosure does not reasonably convey to one of ordinary skill in the art that applicant was in possession of the instant application as now presented/claimed at the time of filing the application. 
Claims 1-2, 4-5, 7-8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a support disc” and “a cover disc”, and then recites that the impeller comprises a “first part” and a “second part” with the blades formed integrally to the first or second part. While the claim is understood to mean that the “first part” and “second part” are referencing either the support disc or cover disc and blades integrally formed on the cover disc and a center part, this is only understood by later dependent claims and the specification. The claims should be able to be intelligible on their own accord. The claim should therefore be rewritten in a way that allows for understanding, even with the alternatives listed. For example, the blades are “integrally formed exclusively on the first part or the second part”, but it appears from dependent claims that the blades are included as “the second part” rather than being formed on the second part. It’s therefore not understood what is required of the respective first and second parts, and how they differ from the support disc, cover disc, blades, and center part.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 5, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 8113790), hereinafter referenced as Williams in view of Miller (US 9086075).
Regarding claims 1 and 11;
Williams discloses a fluid pump comprising: an internal rotor (26) rotatable about an axis of rotation and having a non-rotatable external stator (28); and an impeller (14) with multiple blades (implicit) which are axially arranged between a support disc (14) and a cover disc (14a), wherein the rotor comprises a rotor housing having a base, a mounting sleeve and a cover (see Figure 7), in which an armature unit (32) of the rotor is arranged so as to be fluid-tight towards the outside (internal rotor described as being sealed from fluid in the chamber 41), wherein the support disc of the impeller forms the cover of the rotor housing and axially seals off the mounting sleeve (the support disc is integral with the cover). The blades are exclusive to the one part (14). The fluid pump is an electric liquid pump (see sealings 50, 52, and 40). The armature unit of the rotor is arranged in the rotor housing in an entire area between the cover and the base of the rotor housing in an axial direction (see Figure 7 and the annotation above).
Williams teaches that the two parts (14a, 14) are distinct and attached to each other, but does not explicitly state that they are bonded. Therefore, Williams fails to teach wherein the impeller comprises a first part and a second part which are fixed to one another in a material bonded manner, and wherein the blades are integrally formed exclusively on the first part or on the second part, axially project from this part unilaterally and are axially covered by the respective other part.
Miller teaches an impeller for a pump (Figures 6-7) which defines a cover disc (82) that is integral with blades (74) and are connected to a support disc (84). The blades are inserted into grooves (Figure 8) and utilizes ultrasonic welding to connect the parts together (Col. 3, Lines 35-38).
Because the blades of Williams are inserted into grooves of the cover disc of the impeller, and because the blades of Miller are inserted into grooves and bonded to the other part by ultrasonic welding, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Williams such that the blades are materially bonded with the cover disc as taught by Miller for the purposes of joining the cover disk and blades to form a complete shrouded impeller, and ultrasonic welding is a commonly utilized technique in the pump impeller art.
	Regarding claim 2;
Williams in view of Miller teaches the fluid pump according to claim 1 above. Williams as modified by Miller further teaches that the cover disc, center part, support disc, and blades are joined together forming the impeller. The determination of which part is integral and which part is joined together in a materially bonded manner at this combination is merely a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). However, even if the process produces a materially different product, the claims are considered obvious over the art:
Williams discloses the blades are integrally formed with the support disc (14) and are joined to grooves in the cover disc (14a). Miller alternatively teaches the blades (74), center part (76, 78), and cover disc (82) are molded together to form one piece, and can then be ultrasonically welded to the support disc (Col. 3, Lines 5-20). This shows that the blades that can be integral with the top or bottom of the respective impeller cover discs and that they are obvious over one another.
Because Williams discloses that the blades and support disc are able to be formed integrally and are connected to a cover disc with grooves, and because Miller teaches a pump impeller that forms the center part, cover disc, blades together in an integral piece and then joins them to the support disc with an ultrasonic welding technique that is standard in the art, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Williams such that the first part is formed by the support disc, the second part is formed by the cover disc and the blades that are integrally formed on the cover disc and a center part of the impeller that is integrally formed on the blades, and the blades and the center part are fixed to the support disc and thus the second part to the first part in a material bonded manner as taught by Miller for the purposes of reducing the manufacturing cost in joining the two parts together, as well as provide a more accurate process for consistent, reproducible parts. 
	Regarding claims 4-5, Williams in view of Miller teaches the fluid pump according to claim 1 above. Williams in view of Miller further teaches the first and second part are fixed to one another by ultrasonic welding (Miller; Col. 3, Lines 35-38). Williams further discloses the mounting sleeve of the rotor housing is integrally formed on the support disc and the base axially seals the mounting sleeve (Williams; Figure 7).
	Regarding claims 7-8, Williams in view of Miller teaches the fluid pump according to claim 1 above. Williams further discloses in a center part of the impeller circulating about the axis of rotation a bearing is arranged (36) in which a shaft (34) is mounted. The bearing is fixed in the center part of the impeller by a form-fitting unit (36a) in a form fitting and non-rotatable manner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745